The plaintiff produced evidence sufficient to sustain the special verdict, and the trial judge erred in dismissing the complaint. We may not review the order setting aside the *Page 350 
verdict on the ground that it is "against the weight of the evidence" as well as on the ground that it is "contrary to law."
The judgments should be reversed and a new trial granted, with costs to the appellant to abide the event.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgment reversed, etc.